Exhibit 12.1 TearLab Corp and Consolidated Subsidiaries Computation of Deficiency in the Coverage of Fixed Charges by Earnings Before Fixed Charges Three Months Ended March 31, Year Ended December 31, (Dollars in thousands) Earnings before fixed charges: Loss from continuing operations before income taxes, minority interest and income/(loss) from equity investees $ ) $ ) $ ) $ ) $ ) $ ) Add fixed charges - - Add amortization of capitalized interest - Add distributed income of equity investees - Subtract capitalized interest - Loss before fixed charges $ ) $ ) $ ) $ ) $ ) $ ) Fixed charges: Interest Expense $ - $ - $ 95 $ $ 93 $ Amortization of debt expense - - Estimate of interest expense within rental expense - Preference security dividend requirements of consolidated subsidiaries - Total fixed charges $ - $ - $ Deficiency of earnings available to cover fixed charges $ ) $ ) $ ) $ ) $ ) $ )
